721 F.2d 266
UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Lange MARTIN, Defendant-Appellant.
No. 81-1758.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 8, 1982.Decided Nov. 28, 1983.

1
William J. Friedl, Phoenix, Ariz., for defendant-appellant.


2
Gloria Ybarra, Asst. U.S. Atty., Phoenix, Ariz., for plaintiff-appellee.


3
Appeal from the United States District Court for the District of Arizona;  Earl H. Carroll, District Judge, Presiding.


4
Before GOODWIN and NELSON, Circuit Judges, and MARSHALL,* District Judge.

ORDER

5
The government's petition for rehearing of 693 F.2d 77 is allowed.


6
Based on the authority of Illinois v. Andreas, --- U.S. ----, 103 S.Ct. 3319, 77 L.Ed.2d 1003 (1983), the judgment is affirmed.



*
 The Honorable Consuelo B. Marshall, United States District Judge for the Central District of California, sitting by designation